Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered June 23, 1986, convicting him of robbery in the first degree, robbery in the second degree, grand larceny in the third degree, and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
*144Ordered that the judgment is affirmed. The defendant contends that the testimony of the victim and an off-duty police officer who witnessed the robbery were too inconsistent to prove his guilt beyond a reasonable doubt. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
In regard to the Sandoval ruling, the court correctly noted that the defendant’s prior violation relating to the filing of a false report to the police had a direct bearing on his credibility (see, People v Sandoval, 34 NY2d 371, 377).
We have examined the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Weinstein, J. P., Eiber, Sullivan and Balletta, JJ., concur.